              Case 3:16-cv-02487-JCS Document 56 Filed 05/05/20 Page 1 of 5




 1   DAVID L. ANDERSON (CABN 149604)
 2
     United States Attorney
     SARA WINSLOW (DCBN 457643)
 3   Chief, Civil Division
     NEILL T. TSENG (CABN 220348)
 4   Assistant United States Attorney
 5
            450 Golden Gate Avenue, Box 36055
 6          San Francisco, California 94102-3495
            Telephone: (415) 436-7155
 7
            FAX: (415) 436-6748
 8          neill.tseng@usdoj.gov

 9   Attorneys for the United States of America
10                              UNITED STATES DISTRICT COURT
11                           NORTHERN DISTRICT OF CALIFORNIA
12                                       SAN FRANCISCO DIVISION
13   UNITED STATES OF AMERICA ex rel.              )   CASE NO. C 16-2487 JCS
     STF, LLC, an organization; STATE OF           )
14   CALIFORNIA ex rel. STF, LLC, an               )   STIPULATION TO UNSEAL
     organization,                                 )   UNITED STATES’ NOTICE OF
15                                                 )
                           Plaintiffs,             )   ELECTION TO DECLINE
16                                                 )   INTERVENTION; [PROPOSED]
                   v.                              )   ORDER
17                                                 )
     VIBRANT AMERICA, LLC, a Delaware              )
18   Limited Liability Company,                    )
                                                   )
19                         Defendant.              )
                                                   )
20

21

22

23

24

25

26

27

28


     STIP. TO UNSEAL U.S. NOTICE OF ELECTION TO DECLINE INTERVENTION; [PROPOSED] ORDER
     C 16-2487 JCS                            1
               Case 3:16-cv-02487-JCS Document 56 Filed 05/05/20 Page 2 of 5




 1                                           STIPULATION
 2          WHEREAS, on February 14, 2020, the United States filed a Notice of Election to
 3   Decline Intervention (Doc. No. 30);
 4
            WHEREAS, on March 6, 2020, the State of California filed a Notice of Election to
 5
     Decline Intervention (Doc. No. 33);
 6
            WHEREAS, the California Department of Insurance has not, as of yet, filed for
 7
     Intervention pursuant to the California Insurance Frauds Prevention Act, Ins. Code Sec. 1871.7;
 8
            WHEREAS, on March 10, 2020, the Court entered an Order Re: State of California’s
 9
     Notice of Election to Decline Intervention (the “Order”) (Doc. No. 34);
10
            WHEREAS, as requested by the State of California, the Order kept all then-current
11
     contents of the Court’s file under seal except for the Complaint; the summons, if any; the Case
12
     Management Order; and the Order; and lifted the seal as to all other matters occurring in this
13
     action after the date of the Order;
14

15
            WHEREAS, the United States’ Notice of Election to Decline Intervention (Doc. No. 30)

16
     was not unsealed by the Order and remains under seal;

17          WHEREAS, the United States, the State of California, the California Department of

18   Insurance, Relator STF, LLC, and Defendant Vibrant America, LLC, agree with unsealing the

19   United States’ Notice of Election to Decline Intervention (Doc. No. 30);
20          THEREFORE, the United States, the State of California, the California Department of
21   Insurance, Relator STF, LLC, and Defendant Vibrant America, LLC, hereby stipulate, subject to
22   the approval of the Court, that the United States’ Notice of Election to Decline Intervention
23   (Doc. No. 30) should be unsealed.
24
     //
25
     //
26
     //
27
     //
28
     //

     STIP. TO UNSEAL U.S. NOTICE OF ELECTION TO DECLINE INTERVENTION; [PROPOSED] ORDER
     C 16-2487 JCS                            2
             Case 3:16-cv-02487-JCS Document 56 Filed 05/05/20 Page 3 of 5




 1                                          Respectfully submitted,
 2
     DATED: 5/5/2020                        DAVID L. ANDERSON
 3                                          United States Attorney

 4                                                 /s/ Neill T. Tseng
                                            NEILL T. TSENG
 5
                                            Assistant United States Attorney
 6                                          Attorneys for the United States of America

 7

 8
     DATED: 5/5/2020                        XAVIER BECERRA
 9                                          Attorney General for the State of California
10

11                                                  /s/ Jennifer Gregory
                                            JENNIFER GREGORY
12                                          Deputy Attorney General
                                            California Department of Justice
13
                                                    2329 Gateway Oaks Drive, Suite 200
14                                                  Sacramento, California 95833

15

16
     DATED: 5/5/2020                                /s/ Geoffrey F. Margolis
17                                          KENNETH SCHNOLL
                                            General Counsel
18                                          J. SCOTT MCNAMARA
                                            Assistant Chief Counsel
19
                                            GEOFFREY F. MARGOLIS
20                                          Senior Litigation Counsel
                                            California Department of Insurance
21                                                  Fraud Liaison Bureau
                                                    300 Capitol Mall, 11th Floor
22
                                                    Sacramento, California 95814
23                                                  Telephone: 916-492-3574
                                                    e-mail: Geoff.Margolis@insurance.ca.gov
24
                                            Attorneys for the State of California
25

26

27

28


     STIP. TO UNSEAL U.S. NOTICE OF ELECTION TO DECLINE INTERVENTION; [PROPOSED] ORDER
     C 16-2487 JCS                            3
               Case 3:16-cv-02487-JCS Document 56 Filed 05/05/20 Page 4 of 5



     DATED: 5/5/2020                               COTCHETT, PITRE & McCARTHY LLP
 1

 2
                                                          /s/ Joseph M. Alioto Jr.
 3                                                 JOSEPH M. ALIOTO JR.
                                                   Attorneys for Relator STF, LLC
 4

 5
     DATED: 5/5/2020                               FOLEY & LARDNER LLP
 6

 7
                                                          /s/ Thomas S. Brown
 8                                                 THOMAS S. BROWN
                                                   Attorneys for Defendant Vibrant America, LLC
 9

10

11
                                             ATTESTATION
12
         Pursuant to Civil L.R. 5-1(i)(3), I, Neill T. Tseng, attest that I have obtained concurrence in
13
     the filing of this document from each of the other signatories.
14

15   DATED: 5/5/2020                                    /s/ Neill T. Tseng
                                                   NEILL T. TSENG
16

17

18

19

20

21

22

23

24

25

26

27

28


     STIP. TO UNSEAL U.S. NOTICE OF ELECTION TO DECLINE INTERVENTION; [PROPOSED] ORDER
     C 16-2487 JCS                            4
              Case 3:16-cv-02487-JCS Document 56 Filed 05/05/20 Page 5 of 5




 1                                      [PROPOSED] ORDER
 2          PURSUANT TO STIPULATION, IT IS HEREBY ORDERED THAT the United States’
 3   Notice of Election to Decline Intervention (Doc. No. 30) be unsealed.
 4

 5

 6   Dated: __________________________           ______________________________
                                                 HONORABLE JOSEPH C. SPERO
 7
                                                 United States Chief Magistrate Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     STIP. TO UNSEAL U.S. NOTICE OF ELECTION TO DECLINE INTERVENTION; [PROPOSED] ORDER
     C 16-2487 JCS                            5
